            Case 2:19-cv-03030-MSG Document 62 Filed 05/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CANTERS DELI LAS VEGAS, LLC,                :
et al.                                      :
       Plaintiffs,                          :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-3030
                                            :
FREEDOMPAY, INC.                            :
                                            :
       Defendants.                          :

                                           ORDER

       AND NOW, this 14th day of May, 2020, upon consideration of Defendant FreedomPay,

Inc.’s Motion to Dismiss and/or to Strike (Doc. No. 56), the Response of Plaintiffs Canters Deli

Las Vegas and Canters Deli Tivoli Village LLC (Doc. No. 57), and Defendant’s Reply Brief (Doc.

No. 60), it is hereby ORDERED that the Motion is GRANTED IN PART and DENIED IN

PART as follows:

       1. Defendant’s Motion to Dismiss Counts II and III of the Amended Complaint is

             GRANTED.

       2. Defendant’s Motion to Strike Plaintiffs’ request for punitive and consequential

             damages is GRANTED.

       3. Defendant’s Motion to Strike Plaintiffs’ request for attorneys’ fees is GRANTED.

       4. In all other respects, Defendant’s Motion is DENIED.

       It is FURTHER ORDERED that, within fourteen (14) days from the date of this Order,

Defendant shall file an answer to the Amended Complaint.



                                            BY THE COURT:

                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.
